DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species SEQ ID NO: 90 in the reply filed on February 19, 2022, is acknowledged. Prior art was found that discloses SEQ ID NO: 90.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16/905,669, 16/572,038, PCT/US2019/038703, 62/689,769 and 62/768,733, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
c (IL-2Rc) and have no binding site for IL-2R, the support is insufficient for the reasons presented in the written description rejection below. 
The earliest effective filing date of claims 139-156 is the filing date of the instant application, September 13, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 139-156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or 
Scope of the claims
Claim 139 is drawn to polypeptides that bind to IL-2Rc and lack a binding site for IL-2R comprising domains X1, X2, X3 and X4, wherein X1 is at least 60% identical to SEQ ID NO: 1, X2 is a helical peptide of at least eight amino acids in length, X3 is at least 60% identical to SEQ ID NO: 2, and X4 is at least 60% identical to SEQ ID NO: 3, and wherein X1, X2, X3 and X4 may be present in any order and may optionally be joined by linkers. Claims 140-141 require at least 75% and 85% identity to the claimed domain sequences, respectfully. Claims 142-143 depend from claim 139 and narrow the definition of specific positions in X1, X3, and X4. Claim 144 limits the length of X1, X2, X3, and X4. Claim 145 requires X1-X2-X3-X4 configuration. 
Claim 147, which depends from claim 139, is drawn to polypeptides comprising domains X1, X2, X3 and X4, wherein X1 is at least 70% identical to SEQ ID NO: 4, X3 is at least 70% identical to SEQ ID NO: 5, and X4 is at least 70% identical to SEQ ID NO: 6. Claims 148-150 depend from claim 147 and narrow the definition of specific positions in X1, X3, and X4. Claims 151 depends from claim 147 and limits X2. Claim 152 depends from claim 147 and requires X1-X2-X3-X4 configuration. 
Claims 146 and 153-154 encompass the polypeptides of claim 139 with additional fusion components. Claims 155-156 recite a pharmaceutical composition comprising the polypeptides of claim 139 and 147, respectively.
The number of sequences that meet the structural limitations of even the narrowest claims are enormous. Only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim.  Therefore, the claim encompasses all of the sequences meeting the structural requirements that are also able to bind to IL-2Rc and lack a binding site for IL-2R. Although c and lack a binding site for IL-2R
Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	The original specification presents characterization of Neoleukin-2/15 (SEQ ID NOs: 90 and 181) and Neoleukin-4 (SEQ ID NOs: 93 and 184) as well as the complete structure of SEQ ID NOs: 11-89, 91, 92, 94, 103-180, 182, 183, 190-243, and 245-247. Given the enormous breadth of the claims, one of ordinary skill in the art would not consider these polypeptides to be representative of the full scope of the claimed genus.
	 Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, the complete structure of SEQ ID NOs: 11-94, 103-184, 190-243, and 245-247 is disclosed.
	ii. Partial structure: 
c and lack a binding site for IL-2R.  Unless all sequences meeting the structural requirements of the claims are able to bind to IL-2Rc and lack a binding site for IL-2R, this description alone does not constitute a partial structure for the genus.  
	iii. Physical and/or chemical properties: 
The specification provides extensive characterization of Neoleukin-2/15, an IL-2/IL-15 mimetic that binds to IL-2Rc, including the X-ray crystal structure of the mimetic in complex with the receptor. The specification also presents the reengineering of Neoleukin-2/15 to an interleukin-4 mimetic that binds to IL-4Rc and IL-13RNeoleukin-2/15 was modified to bind to the IL-4 receptor and not to the IL-2 receptor by aligning the Neoleukin-2/15 model into the structure of human IL-4 bound to its IL-4 receptor, and mutating 14 residues in Neoleukin-2/15 to match the amino acids of IL-4 at those structural positions that mediate interactions between IL-4 and IL4R (Figure 7). Binding was further optimized by directed evolution using random mutagenesis and screening for high binding affinity variants. The resulting mimetic, Neoleukin-4, has 16 mutations relative to Neoleukin-2/15, including 13 of the 14 grafted IL-4 residues and two additional substitutions (see specification, p. 71).
	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification states (p. 71, lines 22-24): “neoleukin-2/15 is robust enough to act as a modular scaffold where significant rational sequence changes can be introduced to modify its function or physical properties in a highly predictable way.” Neoleukin-2/15 and Neoleukin-4 are each 100 amino acids in length and differ at 16 positions, which yields 84% identity. The variation between these proteins occurs at the binding interface between the protein and its receptor. It is not clear how the c and lack a binding site for IL-2R Furthermore, the specification fails to establish how to predictably change up to 40% of the residues consistent with the claimed genus of at least 60% identity while maintaining binding to IL-2Rc and lacking a binding site for IL-2R 
Conclusion
Each of the factors have been considered with respect to the scope of the genus throughout the analysis above.  There is a high level of unpredictability and complexity associated with modifying the sequence of polypeptides to impart binding functionality.  For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 139-156 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/106708 A1.

	With respect to claims 146 and 153, WO 2020/106708 A1 teaches that the polypeptides may be translationally fused to a targeting domain that binds a cell surface receptor (pp. 58-59).
With respect to claim 154, WO 2020/106708 A1 teaches that the targeting domain may bind a tumor cell, tumor vascular component cell, tumor microenvironment cell surface marker, or an immune cell surface marker (pp. 58-59).
With respect to claims 155-156, WO 2020/106708 A1 teaches that the polypeptide may be included in a pharmaceutical composition with a carrier (p. 64).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 139-145, 147-152 and 155-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,703,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. Patented claims 20-29 recite polypeptides at least 80% identical to SEQ ID NOs: 90 or 181 that bind to IL-2Rc. SEQ ID NOs: 90 and 181 satisfy all of the structural limitations of instant claims 139-145, 147-152 and 155-156. SEQ ID NO: 90 is the instant elected species. With respect to claims 155-156, patented claim 10 recites a pharmaceutical composition.

Claims 139-145, 147-152 and 155-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,844,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims c. SEQ ID NOs: 181 satisfies all of the structural limitations of instant claims 139-145, 147-152 and 155-156. SEQ ID NO: 181 is part of the genus represented by the elected species SEQ ID NO: 90, which has several undefined amino acid positions. With respect to claims 155-156, patented claim 30 recites a pharmaceutical composition.

Claims 139-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,117,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. Patented claims 1-30 recite polypeptide that binds to IL-2Rc and comprises an amino acid sequence at least 80% identical to the amino acid sequence set forth in SEQ ID NO:181, wherein the polypeptide further comprises a targeting domain. SEQ ID NOs: 181 satisfies all of the structural limitations of instant claims 139-156. SEQ ID NO: 181 is part of the genus represented by the elected species SEQ ID NO: 90, which has several undefined amino acid positions. With respect to claim 154, patented claim 2 requires that the targeting domain binds to a cell surface protein marker on the surface of a tumor cell, a tumor vascular component cell, or a tumor microenvironment cell. With respect to claims 155-156, it would have been obvious to formulate the polypeptide with water, which is a carrier suitable for a pharmaceutical composition.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654